The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of one year.
Ray Buie was named as the purchaser. But one witness was called. According to his evidence, he and Ray Buie went to the home of the appellant and entered his house together. Buie stated that he wanted a bottle of whisky and the appellant said, "all right." He got a pint of whisky and received two dollars therefor. There was no cross-examination of the witness and no testimony for the appellant.
There are no bills of exceptions.
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
Affirmed. *Page 239